*928Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule prohibiting the unauthorized use of a controlled substance. The misbehavior report, testimony at the hearing and two positive test results indicating the presence of cannabinoids provide substantial evidence to support the determination of guilt (see Matter of Dziedzic v Goord, 305 AD2d 826 [2003]). We reject petitioner’s assertion that any errors in filling out the test forms requires annulment of the determination. The correction officer who conducted the urinalysis tests sufficiently explained the errors and testified that the integrity of the tests were not undermined by failing to check the boxes indicating whether the temperature in the room was within an acceptable range or if “adequate separations” of calibration rates were achieved (see Matter of Hilts v Selsky, 303 AD2d 809 [2003], lv denied 100 NY2d 509 [2003]; Matter of Samuel v Goord, 277 AD2d 584 [2000]). Significantly, such information could be gleaned from the daily work sheet and calibration slips which were provided to petitioner. Petitioner’s remaining contentions have been reviewed and found to be either without merit or unpreserved for our review.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.